314 So. 2d 901 (1975)
In re ASSOCIATED INDUSTRIES OF ALABAMA, INC., et al.
v.
STATE of Alabama.
Ex parte STATE of Alabama.
Ex rel ATTORNEY GENERAL.
SC 1300.
Supreme Court of Alabama.
June 12, 1975.
Rehearing Denied July 10, 1975.
*902 William J. Baxley, Atty. Gen. and George W. Royer and James S. Ward, Asst. Attys. Gen., for the State, petitioner.
MERRILL, Justice.
Petition of State of Alabama for writ of certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that court in Associated Industries of Alabama, Inc., et al. v. State, 55 Ala.App. 277, 314 So. 2d 879.
Writ denied. By denying the writ, we point out that writs of certiorari are frequently denied without any consideration of the merits. A denial of certiorari should never be considered as an expression by the reviewing court on the merits of the controversy nor should our denial of the writ be understood as approving or disapproving the language used, or the statements of law contained in the opinion of the Court of Criminal Appeals. Ford Motor Credit Corporation v. Ditton, 292 Ala. 423, 295 So. 2d 412; Lowery v. State, 291 Ala. 787, 286 So. 2d 67; Cooper v. State, 287 Ala. 728, 252 So. 2d 108.
All the Justices concur.